Citation Nr: 0721838	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-21 346	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10% for lumbar spine 
arthritis prior to         26 September 2003.

2.  Entitlement to a rating in excess of 20% for lumbar spine 
arthritis on and after  26 September 2003.

3.  Entitlement to an increased rating for right leg gunshot 
wound (GSW) residuals affecting Muscle Group XI with dorsal 
foot hemidysesthesia, currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1942 to December 
1945.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2003 rating action that 
denied ratings in excess of 10% for lumbar spine arthritis, 
and 20% for right leg GSW residuals affecting Muscle Group XI 
with dorsal foot hemidysesthesia.  By rating action of 
November 2004, the RO granted a 20% rating for lumbar spine 
arthritis from 26 September 2003; the matters of a rating in 
excess of 10% prior to 26 September 2003, and 20% on and 
after             26 September 2003 remain for appellate 
consideration.

In February 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this case on 
the Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c).

In March 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.



2.  Prior to 26 September 2003, the veteran's lumbar spine 
arthritis was not manifested by X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations; moderate lumbar 
limitation of motion; or lumbosacral strain with muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.

3.  On and after 26 September 2003, the veteran's lumbar 
spine arthritis has not resulted in limitation of 
thoracolumbar forward flexion to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.

4.  The veteran's right leg GSW residuals with dorsal foot 
hemidysesthesia are productive of no more than moderately-
severe impairment of function of Muscle Group XI, and 
moderate incomplete internal popliteal (tibial) neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10% for lumbar 
spine arthritis prior to       26 September 2003 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 
4.10, 4.7, 4.40,  4.45, 4.71, 4.71a, Diagnostic Codes 5010, 
5292, 5295 (as in effect prior to    26 September 2003). 

2.  The criteria for a rating in excess of 20% for lumbar 
spine arthritis on and after 26 September 2003 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 
4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic Code 5242 (2006).  

3.  The criteria for a rating in excess of 20% for right leg 
GSW residuals affecting Muscle Group XI with dorsal foot 
hemidysesthesia are not met.  38 U.S.C.A.        §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 4.41, 
4.45, 4.56, 4.73, 4.124a, Diagnostic Codes 5311, 8524 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

June 2003 and March 2005 post-rating RO letters collectively 
notified the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claims, as 
well as of what was need to establish entitlement to a higher 
rating (evidence showing that the conditions had increased in 
severity).  Thereafter, they were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The aforementioned letters also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get. Additionally, the 2005 RO letter requested 
the veteran to furnish any evidence that he had in his 
possession that pertained to his claims.  The Board finds 
that these letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the January 2003 rating action on appeal.  However, 
the Board finds that the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's June 2003 and March 
2005 notice letters and additional opportunities to provide 
information and/or evidence pertinent to the claims under 
consideration, the RO readjudicated the veteran's claims on 
the basis of all the evidence of record, as reflected in the 
March 2004 Statement of the Case (SOC), the November 2004 
rating action, and the July 2006 Supplemental SOC (SSOC).

Hence, the Board finds that the VA's failure to fulfill VCAA 
notice requirements prior to the RO's initial adjudication of 
the claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2004 SOC 
and the November 2004 and July 2006 SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned; such notice was provided in the July 2006 
SSOC and a December 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining available 
post-service VA and private medical records through 2006.  In 
August 2004 and August 2005, the veteran was afforded 
comprehensive VA examinations, reports of which are of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
statements which were received in January 2007, the veteran 
stated that he had no additional evidence or information to 
submit in connection with his claims.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.

A.  Increased Ratings for Lumbar Spine Arthritis

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate DCs, a 
rating of 10% is for application for each such major joint 
affected by limitation of motion, to be combined, not added, 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10% rating is assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20% rating requires X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a.  

Under former DC 5292, slight limitation of motion of the 
lumbar spine warranted a 10% rating.  20% or 40% ratings 
required moderate or severe limitation of motion, 
respectively.  38 C.F.R. § 4.71a (as in effect prior to 26 
September 2003).

Under former DC 5295, lumbosacral strain with characteristic 
pain on motion warranted a 10% rating.  A 20% rating required 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40% rating 
required severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a (as in effect prior to 26 September 2003). 

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, the VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Considering the pertinent evidence prior to 26 September 2003 
in light of the criteria of DC 5010-5003, and former DCs 5292 
and 5295, the Board finds that the clinical findings show 
that the veteran's lumbar spine arthritis was not more than 
10% disabling prior to that date.  

There were no clinical findings pertaining to the low back on 
April and September 2001 VA outpatient examinations, and the 
assessments included lumbar spine degenerative joint disease 
(DJD).    

April 2003 lumbar spine X-rays by A. A., M.D., revealed a 
grade I anterolisthesis of L-4 and L-5, with a relatively 
normal alignment of the rest of the lumbar column, and 
without compression deformities or significant scoliotic 
curvature.  The height of the lumbar intervertebral spaces 
was preserved.  There were osteophyte formations from the L2-
3 to the L5-S1 levels.  The impressions included diffuse 
osteoarthritic changes involving the lumbar column.
 
Clearly, that evidentiary record provides no basis for more 
than the 10% rating assigned the lumbar spine arthritis prior 
to 26 September 2003 under DC 5010-5003 or former DCs 5292 or 
5295.  In reaching this conclusion, the Board has considered 
the abovementioned clinical findings which show no evidence 
of the symptoms required for a 20% rating under DC 5010-5003, 
5292, or 5295, i.e., X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; moderate lumbar 
limitation of motion; or lumbosacral strain with muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position, respectively.  Inasmuch 
as there were no clinical findings during this period of 
intervertebral disc syndrome (IVDS), a rating under former DC 
5293 for IVDS was not appropriate.

Effective 26 September 2003, musculoskeletal disabilities of 
the spine (to include spinal arthritis, renumbered DC 5242) 
are rated pursuant to the criteria set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  That 
formula provides a 20% rating for forward flexion of the 
thoracolumbar spine that is greater than 30 degrees but not 
greater than 60 degrees; or where the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A         40% rating requires that forward flexion 
of the thoracolumbar spine be limited to  30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  A  
50% percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100% rating requires 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243.  Under the revised rating schedule, 
forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to           30 degrees each are 
considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

Pertinent evidence since 26 September 2003 provides no basis 
for a rating in excess of 20% rating for lumbar spine 
arthritis on and after 26 September 2003 under revised DC 
5242 of the General Rating Formula.  

On August 2004 VA examination, the veteran complained of low 
back pain.  Current examination showed decreased sensation in 
the L-4, L-5, and S-1 roots of both legs, and no reflex or 
motor defects or weaknesses.  Forward flexion, lateral 
flexion, backward extension, and rotation were to 60, 25, 0, 
and 0 degrees, respectively.  Lumbosacral spine X-rays 
revealed very severe degenerative change in the lumbar spine 
and mild disc space narrowing at all levels.  The diagnoses 
were degenerative disc disease (DDD) and degenerative 
arthritis of the lumbar spine, with radiculitis into the 
lower extremities.      

August 2005 VA neurological examination showed a normal 
lordotic curvature, and no paraspinal muscle spasm or 
tenderness to palpation of the paraspinal musculature.  
Straight leg raising was negative bilaterally.  The veteran 
could rise on his toes and heels partially, and ambulated 
with a wide-based gait, indicating a possible sensory ataxia.  
The impressions included multilevel lumbosacral spine DDD and 
DJD.   

On August 2005 VA orthopedic examination, the veteran 
complained of back pain.  Current examination showed sensory 
deficits in the L-4, L-5, and S-1 roots of both legs, and no 
reflex or motor defects or weaknesses.  Forward flexion, 
lateral flexion, backward extension, and rotation were to 60, 
20, 5, and 5 degrees, respectively.  Heel and toe rising were 
fair, and straight leg raising was negative.  There was no 
evidence of IVDS.  There was paralumbar musculature spasm 
present when standing and flexing.  There was no unilateral 
loss of lateral spine motion in the standing position, and 
Goldthwaite's sign was not present.  The examiner commented 
that the veteran's back pain was very similar to spinal 
stenosis symptomatology, and that lumbar spine DDD and DJD 
would mimic this to a great degree.

Clearly, the evidence since 26 September 2003 provides no 
basis for more than a    20% rating for lumbar spine 
arthritis on and after that date under revised DC 5242 of the 
General Rating Formula, inasmuch as limitation of 
thoracolumbar forward flexion to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine 
required for a 40% rating has not been demonstrated.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
evaluating the veteran's lumbar spine arthritis.  Although on 
August 2004 VA examination repeated motion caused back pain 
and decreased forward flexion to 10 degrees, there was no 
change noted in lateral flexion, and there was no weakness.  
The veteran specifically denied pain flare-ups and 
incapacitating pain episodes on August 2005 VA examination, 
and he was able to perform activities of daily living with 
help.  The examiner specifically noted that he had no 
weakened movement, fatigability, or incoordination on 
repeated movement of the lower back.  Hence, the record 
presents no basis for assignment of any higher rating based 
on the DeLuca factors alone, inasmuch as functional 
impairment due to pain is contemplated by the current 
ratings.

Further, no other DC provides any basis for assignment of any 
higher rating.  Under the applicable criteria, ratings in 
excess of 20% are available for IVDS under       DC 5243; 
however, the medical evidence does not demonstrate that the 
service-connected lumbar spine arthritis involves IVDS, as a 
result of which there is no basis for evaluation of that 
disability under that DC.  As noted above, the August 2005 VA 
examiner specifically noted that there was no evidence of 
IVDS.

Under these circumstances, the record presents no basis for 
assignment of a higher rating for lumbar spine arthritis 
during any pertinent period under any former or revised 
applicable rating criteria.

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 10% for lumbar spine 
arthritis prior to 26 September 2003, and a rating in excess 
of 20% for that disability on and after that date must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
.
B.  An Increased Rating for Right Leg GSW Residuals affecting 
Muscle Group XI with Dorsal Foot Hemidysesthesia

The veteran's right leg GSW residuals affecting Muscle Group 
XI with dorsal foot hemidysesthesia have been rated 20% 
disabling under the provisions of 38 C.F.R.   § 4.73, DC 5311 
(pertaining to function of Muscle Group XI affecting 
propulsion and plantar flexion of the foot; stabilization of 
the arch; flexion of the toes and knee; posterior and lateral 
crural muscles; and muscles of the calf: triceps surae 
(gastrocnemius and soleus); tibialis posterior; peroneus 
longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; and plantaris.  Under that DC, 
moderately-severe impairment of function warrants a 20% 
rating.  A 30% rating requires severe impairment of function.

Under the rating schedule, moderately-severe muscle 
disability requires a showing of a through-and-through or 
deep penetrating wound by a small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  The service department record or other evidence 
must show hospitalization for a prolonged period for 
treatment of the wound.  There must be a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings must include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There must be indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability requires a showing of a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), worse than those shown for moderately-
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d)(4).  

In addition, under the provisions of 38 C.F.R. § 4.124a, DC 
8524, a 20% rating is assigned for moderate incomplete 
internal popliteal (tibial) neuropathy.  30% and 40% ratings 
require severe incomplete and complete neuropathy, 
respectively; complete neuropathy requires a showing of loss 
of plantar flexion, with frank adduction of the foot 
impossible, flexion and separation of the toes abolished, and 
impossibility of movement of any muscle in the sole. 

Considering the pertinent evidence in light of the criteria 
of DCs 5311 and 8524, the Board finds that the veteran's 
right leg GSW residuals affecting Muscle Group XI with dorsal 
foot hemidysesthesia are not more than 20% disabling.  The 
medical evidence developed from 2001 to 2005 consistently 
shows that the service-connected right leg GSW residuals 
produce no more than moderately-severe impairment of function 
of Muscle Group XI, and moderate incomplete internal 
popliteal (tibial) neuropathy.

February 1945 service medical records noted that the veteran 
suffered a right leg GSW in December 1944.  The projectile 
entered the anterolateral surface of the middle third of the 
right thigh, and exited the posterior surface 3 inches below 
the entrance wound, with an additional grazing wound of the 
right calf muscle.  The diagnosis was right thigh and leg 
GSW.  The diagnoses on February 1951 VA neurological 
examination included neuritis of the cutaneous branch of the 
right superficial peroneal nerve, residual of right calf GSW.

Right lower extremity strength was 5/5 on April and September 
2001 VA outpatient examinations, and sensation was reduced in 
the distal leg and foot.  The assessments included type 2 
insulin-dependent diabetes mellitus (DM) with peripheral 
diabetic neuropathy [which the Board notes is not a service-
connected disability], and status post right thigh GSW.

On February 2002 VA outpatient examination, the veteran's 
complaints included pain and swelling in the ankles, legs, 
knees, and hips, which the examiner noted were diabetic 
complications.  The legs were swollen on examination, and the 
veteran stated that he had a total lack of feeling in the 
feet and ankles and half-way up the legs.  The assessment was 
chronic venous insufficiency with secondary lymphadema.  

June 2003 VA outpatient examination showed nonpalpable pedal 
pulses and absent tendon reflexes bilaterally.  There was 
moderate lower extremity edema, but muscle strength and tone 
were within normal limits bilaterally.  The assessment was 
insulin-dependent DM with peripheral neuropathy.

August 2004 VA examination showed no reflex or motor defects 
or weaknesses, and no right leg weakness secondary to the 
GSW.    

On August 2005 VA neurological examination, the examiner 
noted that the veteran sustained a right lower extremity GSW 
in service; that he had experienced some right lower 
extremity intermittent numbness since that time; and that DM 
had been diagnosed in 1990, with the development of numbness 
and pain in the anterior thigh region of both lower 
extremities since that time.  On examination, the veteran 
could rise on his toes and heels partially, and ambulated 
with a wide-based gait, indicating a possible sensory ataxia.  
There was decreased sensation in a stocking distribution 
bilaterally, with absent vibratory sensation in both great 
toes.  The impressions included diabetic polyradiculopathy of 
both lower extremities, and diabetic distal symmetrical 
polyneuropathy involving both lower extremities, both of 
which the examiner opined were unrelated to the inservice 
right leg GSW.  

On August 2005 VA orthopedic examination, the examiner noted 
that the veteran sustained a right leg GSW in service which 
ran longitudinally down the thigh to above the knee, and then 
went in again in the lateral gastrocnemius muscle.  On 
examination, the veteran had no weakness in the right leg 
secondary to the GSW.  Heel and toes rising were fair.  He 
denied flare-ups of pain, and was able to perform activities 
of daily living with help.  The examiner noted that the 
muscle groups affected were the gastrocnemius muscle and the 
distal lateral femoral musculature, and that the veteran's 
complaints of injury to these muscles were his daily 
complaints of pain and some loss of motion.      

Considering the evidence in light of the criteria noted 
above, the Board finds that the symptoms associated with the 
veteran's right leg GSW residuals simply do not meet the 
criteria for at least the next higher 30% rating under DC 
5311, that is, severe impairment of function of Muscle Group 
XI, or under DC 8524, that is, severe incomplete internal 
popliteal (tibial) neuropathy; rather, the Board finds that 
those delineated symptoms are not characteristics of the 
veteran's current right leg GSW.  Specifically, the objective 
findings do not include indications of wide damage to the 
muscle groups in the missile track, or loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area on 
palpation.  Neither do the clinical findings show that the 
right leg muscles swell and harden abnormally in contraction.  
Moreover, tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured left side do not indicate severe impairment of 
function; in this regard, the Board notes that in 2001 and 
2003 the veteran retained 5/5 strength in the right lower 
extremity.  Lastly, the Board notes that significant 
impairment of right lower extremity function stemming from 
non-service-connected DM with associated polyradiculopathy 
and polyneuropathy may not be considered in evaluating the 
veteran's service-connected right leg GSW residuals.

The Board emphasizes that any pain and weakness associated 
with the veteran's right leg GSW, and any resulting 
functional loss (i.e., limitation of motion), are 
contemplated in the relevant rating criteria for evaluating 
muscle injuries, and have been considered in the assignment 
of the current 20% rating.  Simply stated, the veteran is not 
entitled to a higher rating on the basis of consideration of 
these factors alone.  

In this regard, the Board notes that in DeLuca, 8 Vet. 
App. at 204-7, the Court held that, in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including use during flare-ups.  While 
limitation of motion is a consideration in evaluating the 
extent of injury in cases of muscle disability, the 
symptomatology cited by DeLuca is contemplated in the 
evaluation of muscle injuries from missiles under the muscle 
injury DCs set forth in 38 C.F.R. § 4.73.  As indicated 
above, the rating schedule specifically provides that, for 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, a lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Since the 
symptoms considered in DeLuca were deemed by the Court to be 
those over and above the measured limitation of motion of the 
affected joint, the Court found that the rule against 
pyramiding did not apply.  In this case, however, the 
symptoms contemplated by DeLuca and by the rating schedule 
for evaluating muscle injuries are essentially identical.  
The rule against pyramiding, which precludes the evaluation 
of the same service-connected disability under different DCs 
for the purpose of artificially increasing the service-
connected evaluation, would rightly apply.  38 C.F.R. § 4.14.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20% for right leg GSW residuals 
affecting Muscle Group XI with dorsal foot hemidysesthesia 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

A rating in excess of 10% for lumbar spine arthritis prior to 
26 September 2003 is denied.

A rating in excess of 20% for lumbar spine arthritis on and 
after  26 September 2003 is denied.

A rating in excess of 20% for right leg GSW residuals 
affecting Muscle Group XI with dorsal foot hemidysesthesia is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


